DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claim 3 has been cancelled, claim 13 has been withdrawn, new claim 15 has been added, and claims 1-2, 4-15 are pending as amended on 04/23/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/21 has been entered.
Priority
7.        This application is a CON of 15/781,811 06/06/2018; 15/781,811 is a 371 of PCT/US2016/065394 12/07/2016; PCT/US2016/065394 has PRO 62/264,700 12/08/2015.

Response to Amendment
8.        Applicant's amendment filed on 04/23/21, has been fully considered and entered.
 
Response to Arguments
9.       Applicant's arguments with respect to the rejection of claims 1-2, 4-6, 8-12 under 35 U.S.C. 103 as being unpatentable over Frank (US 4439332) in view of Liu (Liu, Z, et al, Experimental Evaluation of Surfactant Application to Improve Oil Recovery, 2011), claim 2 under 35 U.S.C. 103 as being unpatentable over Frank in view of Liu and Favero (2014/0287967), claims 7, 14 under 35 U.S.C. 103 as being unpatentable over Frank in view of Liu and Pich (US 2011/ 0118153), and claim 10 under 35 U.S.C. 103 as being unpatentable over Frank in view of Liu and Li (US 2016/0032170) filed on 04/23/21 have been fully considered but are not persuasive.
            Applicants arguments regarding the filter vs filter ratio (please See remarks page 7-8) have been considered but are not persuasive. The examiner maintains the position regarding the filter, e.g. a filter is a device through which a substance is passed when it is being filtered. Further, to filter a substance means to pass it through a device which is designed to remove certain particles contained in it (please See attached https://www.collinsdictionary.com/dictionary/english/filter downloaded on 5/28/2021).  
the filter ratio test is important to ensure that a polymer solution is free of aggregates which could lead to formation plugging” (page 18, para 2). Frank does not disclose the limitation of the instantly claimed filter ratio of the polymer solution. However, Liu discloses the instantly claimed filter ratio of the polymer solution. Frank is modified by the teaching of Liu to filter the polymer solution after inversion to possess the filter ratio characteristics as instantly claimed. Once the polymer solution is modified having instantly claimed characteristics of filter ratio, the determination of applicants alleged ‘how the liquid polymer composition performs in “conditions of formation permeability”’ or ‘filter used is selected to approximate the pore size of the mineral formation’ would necessarily be the same. Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 
           Applicants other arguments are same/repeat of the arguments filed on 03/23/21. Accordingly, the examiner maintains the previous response. 
           Applicants arguments for the rejection of claim 1 under 35 U.S.C. § 103 as unpatentable over Frank (US 4,439,332) in view of Liu (Experimental Evaluation of Surfactant Application to Improve Oil Recovery, 2011) have been considered but are not persuasive. Regarding the liquid solution and powder form of Liu vs emulsion and liquid form of Frank, it has been noted that the applicants have admitted in specification (para [0010]) that the polymer solution flows through a formation without plugging the pores of the formation and plugging the formation can slow or inhibit oil production. The purpose of instant invention and Frank is same, e.g. inverted composition used for the enhanced oil recovery and as admitted by the applicants the plugging the formation can slow or inhibit oil production. The only difference between frank and instant invention is that Frank does not disclose the polymer solution has a filter ratio of 1.5 or less at 15 psi using a 1.2 micrometer filter. Applicants have admitted the polymer solution should flows through a formation without plugging the pores of the formation and plugging the formation can slow or inhibit oil production. The question is why someone need to filter the polymer solution after inverting it. The answer is to filter out any precipitated or deposited particles or contaminants during the inversion of the polymer solution so that it cannot pose trouble of plugging the pore of the formation. Since the only missing part is the filter ratio in the Frank as compared to instant claim, a person of ordinary skill will 
10.        Regarding double patenting, applicants failed to provide any reasons except the remarks “The rejections are traversed for the reasons of record and in view of the foregoing remarks.” It has been noted that the remarks applied to the combination of Frank and Liu but the double patent rejections do not carry the combination of Frank and Liu. Accordingly the previous rejections have been maintained.

Scope of the Elected Invention
11.      Claims 1-2, 4-15 are pending in this application. Claim 13 has been withdrawn in an amendment filed on 04/23/21. New claim 15 is directed to the non-elected species olefins. Accordingly, claim 15 is withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species.  The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-2, 4-12, 14, drawn to an inverse emulsion and the species: (i) one aqueous solution (claim 2): sea water, (ii) one hydrophobic liquid (claim 8): paraffin hydrocarbons, (iii) one emulsifier surfactant (claim 9): sorbitan monooleate, (iv) one inverting surfactant (claim 10): tallow amine ethoxylates, and (v) monomers for acrylamide (co)polymer to represent single (co)polymer (claims 12-13): acrylic acid.

Elements of rejections set forth in the action dated 12/23/20 are reiterated below in its entirety

Double Patenting
12.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.      Claims 1-2, 4-6, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 14, 20, 24-25 of U.S. Patent No. 10626320 (Application No. 15/372168 (hereinafter called “‘168”)). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are directed to a liquid polymer inversion and ‘168 claims are directed to a method for preparing the same liquid polymer inversion. 
           Regarding claims 1, 4, ‘168 claims 1, 24 discloses a liquid polymer composition comprising one or more hydrophobic liquids having a boiling point at least 100 degrees C; up to 38% by weight of one or more synthetic (co)polymers; one or more emulsifier surfactants; and one or more inverting surfactants; inverting the composition in an aqueous fluid wherein the inverted polymer solution has a filter ratio of 1.5 or less at 15 psi using a 1.2 micrometer filter and the claim 20 discloses the one or more synthetic (co)polymers comprise one or more acrylamide (co)polymers. Further ‘168 claims 1, 24 discloses wherein when the composition is inverted in an aqueous solution to provide an inverted polymer solution comprising about from 50 to 15000 ppm active polymer. ‘168 claims do not disclose instantly claimed viscosity.
           However, ‘168 discloses the same utility of the composition as instant invention, e.g. oil recovery. It has been noted that applicants has admitted in specification (para [0101]) the inverted polymer solution can have a viscosity based on shear rate, temperature, salinity, polymer concentration, and polymer molecular weight, wherein the polymer has molecular weight 2M to 26M (Daltons). In absence of any unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary the conditions by routine experimentation such as varying the shear rate, temperature, salinity, polymer molecular weight, and select the equipment for measuring the viscosity as instantly claimed invention to obtain the claimed viscosity for performing the oil recovery. 
            Regarding claim 2, ‘168 claim 14 discloses aqueous fluid such as seawater.
            Regarding claims 5-6, ‘168 claim 2 discloses the inverted polymer solution has a filter ratio of from 1.1 to 1.3 at 15 psi using the 1.2 micrometer filter.
            Regarding claim 14, ‘168 claim 3 discloses the composition provides the inverted polymer solution in less than 30 minutes.
           Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 14, 20, 24-25 of ‘168 as applied to claim 1 above, and further in view of in view of Pich (US 2011/ 0118153).
            Regarding claim 7, ‘168 claims are silent about the inverted polymer solution has a filter ratio using a 5 micron filter (FR5) of about 1.5 or less
           However, Pich discloses a liquid polymer composition for enhanced oil recovery process (polyacrylamide emulsion in oil phase; abstract; paragraph [0067]) comprising: one or more hydrophobic liquids having a boiling point at least about 100 degrees C (oil phase comprising hypermer 2296 having a boiling point above 100 degrees C; paragraph [0078]-[0079]); one or more acrylamide-(co)polymers (stable invert emulsion of acrylamide (co)polymer; paragraphs [0036], [0067]; claim 1); one or more emulsifier surfactants (197 kg of sorbitan oleate (Applicant discloses that sorbitan oleate is an emulsifying surfactant; paragraph [0066]); paragraph [0080]); and one or more inverting surfactants (39 kg of Tween 81 (Applicant discloses that one or more inverting surfactants include ethoxylated esters of sorbitan; paragraph [0075]); paragraph [0081]); wherein, when the composition is inverted in an aqueous solution, it provides an inverted polymer solution (stable invert emulsion of acrylamide (co) polymer, where aqueous phase is added slowly to the oil phase and the mixture is passed through a rotary emulsifier; paragraphs [0036], [0083]; claim 1). Pich further discloses wherein when the composition is inverted in an aqueous solution (stable invert emulsion of acrylamide (co)polymer, where aqueous phase is added slowly to the oil phase and the mixture is passed through a rotary emulsifier; paragraphs [0036], [0083]; claim 1), the inverted polymer solution has a filter ratio using a 5 micron filter (filter has a diameter of 47 mm and a pore size of 5 microns; paragraph [0024]) of about 1.5 or less (filter ratio of 1.1 to 1.5; paragraph [0129]).
           It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the filtration in ‘168 claims with using a 5 micron filter to obtain a filter ratio of about 1.5 or less, as taught by Pich, in order to optimize method of determining the polymer dissolution rates that are effective and suitable for the application in an enhanced oil recovery processes. 
            Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 14, 20, 24-25 of ‘168” as applied to claim 1 above, and further in view of Frank (US 4439332).
          Regarding claim 8, ‘168 claims are silent on the type of hydrophobic liquids.
          Frank discloses a liquid polymer (LP) composition (aqueous treating medium comprising inverting surfactant and water soluble copolymer; abstract; column 1, lines 50-65; column 2, lines 1-15) comprising: one or more hydrophobic liquids having a boiling point at least 100 degrees C (a liquid hydrocarbon oil such as AMSCO OMS, a mixture of paraffins and naphthenes, which has a boiling point of 399 degrees F, or 204 degrees C; column 2, lines 1 -15, 25-40); one or more synthetic (co)polymers in an amount of about 19-65 percent of the total (water soluble copolymer of acrylamide and ammonium acrylate in 27-68 weight percent of an aqueous phase, which ranges from about 70-95 percent of the total composition, so the copolymers comprise 19-65 percent of the total; column 1, lines 50-65), overlapping instant claim range of at least about 39 percent. Frank further discloses one or more emulsifier surfactants such as sorbitan monoolate (water-in-oil emulsifying agent such as ; column 2, lines 1-15; sorbitan monoolate, column 2, lines 42-43); and one or more inverting surfactants (inverting surfactant such as ethoxylated octyl or nonyl phenol; column 2, lines 5-15); inverting the LP composition in an aqueous fluid to provide an inverted polymer solution (inverting aqueous treating polymer medium by addition of water in presence of inverting surfactant; abstract; column 3, lines 25-35) and wherein the inverted polymer solution is used in an enhanced oil recovery (EOR) operation (oil recovery from oil bearing formation employing water treating medium comprising inverting surfactant; abstract; column 1, lines 5-15). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘168 claims with the aforementioned teachings of Frank to provide a polymer fluid composition comprising mixture of paraffins and naphthenes in order to use such fluid in enhanced oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claim 9, ‘168 claims are silent on the type of emulsifier surfactant.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘168 claims with the aforementioned teachings of Frank to provide a polymer fluid composition comprising emulsifier surfactants such as sorbitan monoolate in order to use such fluid in enhanced oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claim 10, ‘168 claims are silent on the type of inverting surfactant.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘168 claims with the aforementioned teachings of Frank to provide a polymer fluid composition comprising inverting surfactant such as ethoxylated octyl or nonyl phenol in order to use such fluid in enhanced oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
            Regarding claims 11-12, ‘168 claims are silent on the instant claimed feature. 
            Frank discloses wherein each of the one or more acrylamide-(co)polymers comprises at least 30% by weight of acrylamide monomer units with respect to the total amount of all monomeric units in the (co)polymer and that each of the one or more acrylamide-(co)polymers comprises at least one additional ethylenically unsaturated monomer, e.g. salt of acrylic acid (between about 50% and about 75% acrylamide and from 25% to about 50% ammonium acrylate; column 1, lines 64-66).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘168 claims with the aforementioned teachings of Frank to provide a polymer fluid composition comprising one or more acrylamide-(co)polymers comprises at least 30% by weight of acrylamide monomer units with respect to the total amount of all monomeric units in the (co)polymer and that each of the one or more acrylamide-(co)polymers comprises at least one additional ethylenically unsaturated monomer, e.g. salt of acrylic acid in order to use such fluid in enhanced oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
14.      Claims 1-2, 4-6, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 15, 21, 26-27 of U.S. Patent No. 10619087 (Application No. 15/372170 (hereinafter called “‘170”)). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are directed to a liquid polymer inversion and ‘170 claims are directed to a method for preparing the same liquid polymer inversion.
           Regarding claims 1, 4, ‘170 claims 1, 26 discloses a liquid polymer composition comprising one or more hydrophobic liquids having a boiling point at least 100 degrees C; at least 39% by weight of one or more synthetic (co)polymers; one or more emulsifier surfactants; and one or more inverting surfactants; inverting the composition in an aqueous fluid wherein the inverted polymer solution has a filter ratio of 1.5 or less at 15 psi using a 1.2 micrometer filter and the claim 21 discloses the one or more synthetic (co)polymers comprise one or more acrylamide (co)polymers.
           ‘170 claims 1, 26 discloses wherein when the composition is inverted in an aqueous solution to provide an inverted polymer solution comprising about from 50 to 15000 ppm active polymer. ‘170 claims do not disclose instantly claimed viscosity.
           However, ‘170 discloses the same utility of the composition as instant invention, e.g. oilfield application in hydrocarbon recovery. It has been noted that applicants has admitted in specification (para [0101]) the inverted polymer solution can have a viscosity based on shear rate, temperature, salinity, polymer concentration, and polymer molecular weight, wherein the polymer has molecular weight 2M to 26M (Daltons). In absence of any unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary the conditions by routine experimentation such as varying the shear rate, temperature, salinity, polymer molecular weight, and select the equipment for measuring the viscosity as instantly claimed invention to obtain the claimed viscosity for performing oilfield application in hydrocarbon recovery
           Regarding claim 2, ‘170 claim 15 discloses aqueous fluid such as seawater.
           Regarding claims 5-6, ‘170 claim 2 discloses the inverted polymer solution has a filter ratio of from 1.1 to 1.3 at 15 psi using the 1.2 micrometer filter.
           Regarding claim 14, ‘170 claim 3 discloses the composition provides the inverted polymer solution in less than 30 minutes.
           Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 15, 21, 26-27 of ‘170 as applied to claim 1 above, and further in view of in view of Pich (US 2011/ 0118153).
            Regarding claim 7, ‘170 claims are silent about the inverted polymer solution has a filter ratio using a 5 micron filter (FR5) of about 1.5 or less
           However, Pich discloses a liquid polymer composition for enhanced oil recovery process (polyacrylamide emulsion in oil phase; abstract; paragraph [0067]) comprising: one or more hydrophobic liquids having a boiling point at least about 100 degrees C (oil phase comprising hypermer 2296 having a boiling point above 100 degrees C; paragraph [0078]-[0079]); one or more acrylamide-(co)polymers (stable invert emulsion of acrylamide (co)polymer; paragraphs [0036], [0067]; claim 1); one or more emulsifier surfactants (197 kg of sorbitan oleate (Applicant discloses that sorbitan oleate is an emulsifying surfactant; paragraph [0066]); paragraph [0080]); and one or more inverting surfactants (39 kg of Tween 81 (Applicant discloses that one or more inverting surfactants include ethoxylated esters of sorbitan; paragraph [0075]); paragraph [0081]); wherein, when the composition is inverted in an aqueous solution, it provides an inverted polymer solution (stable invert emulsion of acrylamide (co) polymer, where aqueous phase is added slowly to the oil phase and the mixture is passed through a rotary emulsifier; paragraphs [0036], [0083]; claim 1). Pich further discloses wherein when the composition is inverted in an aqueous solution (stable invert emulsion of acrylamide (co)polymer, where aqueous phase is added slowly to the oil phase and the mixture is passed through a rotary emulsifier; paragraphs [0036], [0083]; claim 1), the inverted polymer solution has a filter ratio using a 5 micron filter (filter has a diameter of 47 mm and a pore size of 5 microns; paragraph [0024]) of about 1.5 or less (filter ratio of 1.1 to 1.5; paragraph [0129]).
           It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the filtration in ‘170 claims with using a 5 micron filter to obtain a filter ratio of about 1.5 or less, as taught by Pich, in order to optimize method of determining the polymer dissolution rates that are effective and suitable for the application in an enhanced oil recovery processes. 
           Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 15, 21, 26-27 of ‘170 as applied to claim 1 above, and further in view of Frank (US 4439332).
          Regarding claim 8, ‘170 claims are silent on the type of hydrophobic liquids.
          Frank discloses a liquid polymer (LP) composition (aqueous treating medium comprising inverting surfactant and water soluble copolymer; abstract; column 1, lines 50-65; column 2, lines 1-15) comprising: one or more hydrophobic liquids having a boiling point at least 100 degrees C (a liquid hydrocarbon oil such as AMSCO OMS, a mixture of paraffins and naphthenes, which has a boiling point of 399 degrees F, or 204 degrees C; column 2, lines 1 -15, 25-40); one or more synthetic (co)polymers in an amount of about 19-65 percent of the total (water soluble copolymer of acrylamide and ammonium acrylate in 27-68 weight percent of an aqueous phase, which ranges from about 70-95 percent of the total composition, so the copolymers comprise 19-65 percent of the total; column 1, lines 50-65), overlapping instant claim range of at least about 39 percent. Frank further discloses one or more emulsifier surfactants such as sorbitan monoolate (water-in-oil emulsifying agent such as ; column 2, lines 1-15; sorbitan monoolate, column 2, lines 42-43); and one or more inverting surfactants (inverting surfactant such as ethoxylated octyl or nonyl phenol; column 2, lines 5-15); inverting the LP composition in an aqueous fluid to provide an inverted polymer solution (inverting aqueous treating polymer medium by addition of water in presence of inverting surfactant; abstract; column 3, lines 25-35) and wherein the inverted polymer solution is used in an enhanced oil recovery (EOR) operation (oil recovery from oil bearing formation employing water treating medium comprising inverting surfactant; abstract; column 1, lines 5-15). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘170 claims with the aforementioned teachings of Frank to provide a polymer fluid composition comprising mixture of paraffins and naphthenes in order to use such fluid in well bore operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claim 9, ‘170 claims are silent on the type of emulsifier surfactant.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘170 claims with the aforementioned teachings of Frank to provide a polymer fluid composition comprising emulsifier surfactants such as sorbitan monoolate in order to use such fluid in well bore operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claim 10, ‘170 claims are silent on the type of inverting surfactant.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘170 claims with the aforementioned teachings of Frank to provide a polymer fluid composition comprising inverting surfactant such as ethoxylated octyl or nonyl phenol in order to use such fluid in well bore operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claims 11-12, ‘170 claims are silent on the instant claimed feature. 
            Frank discloses wherein each of the one or more acrylamide-(co)polymers comprises at least 30% by weight of acrylamide monomer units with respect to the total amount of all monomeric units in the (co)polymer and that each of the one or more acrylamide-(co)polymers comprises at least one additional ethylenically unsaturated monomer, e.g. salt of acrylic acid (between about 50% and about 75% acrylamide and from 25% to about 50% ammonium acrylate; column 1, lines 64-66).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘170 claims with the aforementioned teachings of Frank to provide a polymer fluid composition comprising one or more acrylamide-(co)polymers comprises at least 30% by weight of acrylamide monomer units with respect to the total amount of all monomeric units in the (co)polymer and that each of the one or more acrylamide-(co)polymers comprises at least one additional ethylenically unsaturated monomer, e.g. salt of acrylic acid in order to use such fluid in well bore operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Claim Rejections - 35 USC § 103
15.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.      The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.        Claims 1-2, 4-6, 8-12 are rejected under 35 U.S.C. 103 as being                   unpatentable over Frank (US 4439332) in view of Liu (Liu, Z, et al, Experimental Evaluation of Surfactant Application to Improve Oil Recovery, 2011)
           Regarding claims 1, 8-10, Frank discloses a liquid polymer (LP) composition (aqueous treating medium comprising inverting surfactant and water soluble copolymer; abstract; column 1, lines 50-65; column 2, lines 1-15) comprising: one or more hydrophobic liquids having a boiling point at least 100 degrees C (a liquid hydrocarbon oil such as AMSCO OMS, a mixture of paraffins and naphthenes, which has a boiling point of 399 degrees F, or 204 degrees C; column 2, lines 1 -15, 25-40); one or more synthetic (co)polymers in an amount of about 19-65 percent of the total (water soluble copolymer of acrylamide and ammonium acrylate in 27-68 weight percent of an aqueous phase, which ranges from about 70-95 percent of the total composition, so the copolymers comprise 19-65 percent of the total; column 1, lines 50-65), overlapping instant claim range of up to about 38 percent. Frank further discloses one or more emulsifier surfactants such as sorbitan monoolate (water-in-oil emulsifying agent such as ; column 2, lines 1-15; sorbitan monoolate, column 2, lines 42-43); and one or more inverting surfactants (inverting surfactant such as ethoxylated octyl or nonyl phenol; column 2, lines 5-15); inverting the LP composition in an aqueous fluid to provide an inverted polymer solution (inverting aqueous treating polymer medium by addition of water in presence of inverting surfactant; abstract; column 3, lines 25-35) and wherein the inverted polymer solution is used in an enhanced oil recovery (EOR) operation (oil recovery from oil bearing formation employing water treating medium comprising inverting surfactant; abstract; column 1, lines 5-15). 
          A prima facie case of obviousness exists for a composition, where Frank discloses one or more synthetic (co)polymers in an amount of about 19-65 percent of the total, overlapping the requirement of claim 1. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
           Frank does not disclose the polymer solution has a filter ratio of 1.5 or less at 15 psi using a 1.2 micrometer filter. 
          However, Liu discloses a solution of synthetic (co)polymer such as polyacrylamide; wherein the polymer solution has a filter ratio of 1.5 or less at 15 psi using a 1.2 micrometer filter (hydrated and unhydrated polymer solution filtered through 1.2 micron filter at 15 psi, with filtration ratio less than or equal to 1.2; page 40, paragraph 4; page 42, paragraph 3, page 46, paragraph 2). Liu further discloses the use of the formulation in the efficient core flood for high salinity formation brine (abstract).
          It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Frank invention by filtration to provide solution of synthetic (co)polymer; wherein the polymer solution has a filter ratio of 1.5 or less at 15 psi using a 1.2 micrometer filter, as taught by Liu, in order to provide surfactant slug size, polymer drive viscosity and formation brine composition for efficient core flood (Liu; abstract)
           Frank discloses wherein when the composition is inverted in an aqueous solution to provide an inverted polymer solution comprising about 2000 ppm active polymer (column 5, lines 49-50). Frank does not disclose a viscosity of at least 10 cP at 40 degrees C. 
           However, Frank discloses the same utility of the composition as instant invention, e.g. enhanced oil recovery. It has been noted that applicants has admitted in specification (para [0101]) the inverted polymer solution can have a viscosity based on shear rate, temperature, salinity, polymer concentration, and polymer molecular weight, wherein the polymer has molecular weight 2M to 26M (Daltons). Frank discloses the instant claimed polymer and the amount of active polymer solution, e.g. 2000 ppm (column 5, lines 49-50), wherein the molecular weight of the polymer is at least 1M  and the viscosity in the range of from about 3 to 6 cP using Brookfield viscosimeter equipped with a UL adapter at 60 rpm speed (column 3, lines 19-25). The viscosity measurement conditions and equipment for measuring the viscosity in Frank and instant invention are different. In absence of any unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary the conditions by routine experimentation such as varying the shear rate, temperature, salinity, polymer molecular weight, and select the equipment for measuring the viscosity as instantly claimed invention to obtain the claimed viscosity for performing the enhanced oil recovery. 
           Regarding claim 2, Frank discloses wherein the aqueous solution comprises water (water; column 3, lines 26-30).
           Regarding claim 4, Frank discloses wherein when the composition is inverted in an aqueous solution to provide an inverted polymer solution comprising about 2000 ppm active polymer (column 5, lines 49-50). Frank does not disclose a viscosity of at least 20 cP at 40 degrees C. 
          However, Frank discloses the same utility of the composition as instant invention, e.g. enhanced oil recovery. It has been noted that applicants has admitted in specification (para [0101]) the inverted polymer solution can have a viscosity based on shear rate, temperature, salinity, polymer concentration, and polymer molecular weight, wherein the polymer has molecular weight 2M to 26M (Daltons). Frank discloses the instant claimed polymer and the amount of active polymer solution, e.g. 2000 ppm (column 5, lines 49-50), wherein the molecular weight of the polymer is at least 1M  and the viscosity in the range of from about 3 to 6 cP using Brookfield viscosimeter equipped with a UL adapter at 60 rpm speed (column 3, lines 19-25). The viscosity measurement conditions and equipment for measuring the viscosity in Frank and instant invention are different. In absence of any unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary the conditions by routine experimentation such as varying the shear rate, temperature, salinity, polymer molecular weight, and select the equipment for measuring the viscosity as instantly claimed invention to obtain the claimed viscosity for performing the enhanced oil recovery. 
           Regarding claim 5, Liu discloses the filtration ratio should be less than or equal to 1.2 using a 1.2 micron filter (page 46, paragraph 2), overlapping instant claim range of about 1.1 to 1.3.
           A prima facie case of obviousness exists for a composition, where Frank discloses the filtration ratio should be less than or equal to 1.2 using a 1.2 micron filter, overlapping the requirement of claim 5. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
          Regarding claim 6, Liu discloses the filtration ratio should be less than or equal to 1.2 using a 1.2 micron filter (page 46, paragraph 2).
         Regarding claims 11-12, Frank discloses wherein each of the one or more acrylamide-(co)polymers comprises at least 30% by weight of acrylamide monomer units with respect to the total amount of all monomeric units in the (co)polymer and that each of the one or more acrylamide-(co)polymers comprises at least one additional ethylenically unsaturated monomer, e.g. salt of acrylic acid (between about 50% and about 75% acrylamide and from 25% to about 50% ammonium acrylate; column 1, lines 64-66).
18.       Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Liu as applied to claim 1 above, and further in view of Favero (2014/0287967).             
          Rejection directed to an elected species.
          Frank includes all features of claim 1 above.
          Regarding claim 2, Frank does not disclose the elected species, e.g. seawater.
          However, Favero discloses an inverse emulsion composition (the polymers are in the form of an inverse emulsion; paragraph [0045]) comprising: one hydrophobic liquid having a boiling point at least about 100 degrees C (a non aqueous continuous phase was prepared using paraffin oil, which is the hydrophobic liquid having a boiling point at least about 100 degrees C, as disclosed in claim 8 of the instant application; paragraph [0075]); up to about 38 percent by weight (30 percent mol Anionic Inverse Emulsion was prepared; paragraphs [0074]-[0075]) of one or more acrylamide-(co)polymers (especially preferred copolymers of acrylic acid and acrylamido tertiary butyl sulfonic acid; paragraph [0057]); one emulsifier surfactants (a non aqueous continuous phase was prepared using sorbitan monooleate or sorbitan ester, which is the emulsifier surfactant, as disclosed in claim 9 of the instant application; paragraph [0075]); and one inverting surfactant (Anionic Inverse Emulsion was prepared using polymeric surfactant; paragraphs [0074]-[0075]); wherein, when the composition is inverted (the polymers in the form of an inverse emulsion; paragraph [0045]) in an aqueous solution (filter ratio tests of the emulsion were done using a brine with 3 percent NaCI; paragraphs [0078], [0080]), it provides an inverted polymer solution (Anionic Inverse Emulsion was made, for testing the emulsion was diluted with a brine with 3 percent NaCI; paragraphs [0074], [0078], [0080]) having a filter ratio using a micron filter (FR) (the filter ratio was tested using 5 mkm nucleopore membrane; paragraph [0078]) of about 1.5 or less (table 1, for all tests performed, except #17, the filter ratio was found to be less than 1.5; paragraph [0082]). Favero further discloses wherein the treatment fluid comprises aqueous solution such as seawater (paragraphs [0051]).
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Frank with the treatment fluid comprises aqueous solution such as seawater, as taught by Favero for the treatment of the subterranean formation to get the enhanced oil recovery (paragraphs [0001], [0051]).
19.      Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Liu as applied to claim 1 above, and further in view of Pich (US 2011/ 0118153).
           Frank includes all features of claim 1 above.
           Regarding claim 7, Frank is silent about the inverted polymer solution has a filter ratio using a 5 micron filter (FR5) of about 1.5 or less
           However, Pich discloses a liquid polymer composition for enhanced oil recovery process (paragraph [0067]) comprising: one or more hydrophobic liquids having a boiling point at least about 100 degrees C (paragraph [0078]-[0079]); one or more acrylamide-(co)polymers (stable invert emulsion of acrylamide (co)polymer; paragraphs [0036], [0067]; claim 1); one or more emulsifier surfactants (197 kg of sorbitan oleate (Applicant discloses that sorbitan oleate is an emulsifying surfactant; paragraph [0066]); paragraph [0080]); and one or more inverting surfactants (39 kg of Tween 81 (Applicant discloses that one or more inverting surfactants include ethoxylated esters of sorbitan; paragraph [0075]); paragraph [0081]); wherein, when the composition is inverted in an aqueous solution, it provides an inverted polymer solution (stable invert emulsion of acrylamide (co) polymer, where aqueous phase is added slowly to the oil phase and the mixture is passed through a rotary emulsifier; paragraphs [0036], [0083]; claim 1). Pich further discloses wherein when the composition is inverted in an aqueous solution (stable invert emulsion of acrylamide (co)polymer, where aqueous phase is added slowly to the oil phase and the mixture is passed through a rotary emulsifier; paragraphs [0036], [0083]; claim 1), the inverted polymer solution has a filter ratio using a 5 micron filter (filter has a diameter of 47 mm and a pore size of 5 microns; paragraph [0024]) of about 1.5 or less (filter ratio of 1.1 to 1.5; paragraph [0129]).
           It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the filtration in Frank with using a 5 micron filter to obtain a filter ratio of about 1.5 or less, as taught by Pich, in order to optimize method of determining                       the polymer dissolution rates that are effective and suitable for the application in an enhanced oil recovery processes. 
         Regarding claim 14, Frank is silent about the composition provides the inverted polymer solution in less than 30 minutes.
           However, Pich discloses the composition provides the inverted polymer solution in less than 30 minutes (reverse emulsion is formed in less than 5 minutes of mixing contact time; paragraphs [0022], [0036]) in order to make easy to transfer by standard offshore pumping means for the end-users (para [0021]).
           It would have been obvious to a person of ordinary skill in the art at the time of the invention to perform in Frank the inversion of the polymer solution in less than 30 minutes, as taught by Pich, in order to make easy to transfer by standard offshore pumping means for the end-users (para [0021]).
20.      Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Liu as applied to claims 1, 10 above, and further in view of Li (US 2016/0032170).
          Rejection directed to an elected species: tallow amine ethoxylate.
          Frank includes all features of claims 1, 10 above.
          Regarding claim 10, Frank does not disclose the elected inverting surfactant, e.g. tallow amine ethoxylate.
         However, Li discloses emulsion treatment fluid comprising acrylamide containing polymer and inverting surfactant comprising ethoxylated amine compound such as polyethoxylated tallow amine, wherein the inverting surfactant invert the emulsion added to a treatment fluid to release the polymer into the treatment fluid (paragraphs [0030], [0029], [0134], [0169]).
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Frank with the inverting surfactant comprising ethoxylated amine compound such as polyethoxylated tallow amine, as taught by Li. The rationale to do so would have been motivation provided by of Li that to do so would release the polymer into the treatment fluid when the emulsified fluid introduced to the treatment fluid.

Conclusion 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768